Exhibit 12(a) PPL CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Millions of Dollars) Earnings, as defined: Income from Continuing Operations Before Income Taxes (a) $ Adjustment to reflect earnings from equity method investments on a cash basis (b) 34 1 7 1 Total fixed charges as below Less: Capitalized interest 47 53 51 30 43 Preferred security distributions of subsidiaries on a pre-tax basis 5 23 21 24 Interest expense and fixed charges related to discontinued operations 3 12 15 Total fixed charges included in Income from Continuing Operations Before Income Taxes Total earnings $ Fixed charges, as defined: Interest charges (c) $ Estimated interest component of operating rentals 38 41 44 39 42 Preferred securities distributions of subsidiaries on a pre-tax basis 5 23 21 24 Fixed charges of majority-owned share of 50% or less-owned persons 1 1 Total fixed charges (d) $ Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preferred stock dividends (e) (a) In September 2013, PPL Montana executed a definitive agreement to sell certain hydroelectric generating facilities.The sale is not expected to close before the second half of 2014.To facilitate the sale, PPL Montana terminated a lease agreement which resulted in a $697 million charge, included in "Loss on lease termination" on the Statement of Income.See Note 8 to the Financial Statements for additional information. (b) Includes other-than-temporary impairment loss of $25 million in 2012. (c) Includes interest on long-term and short-term debt, as well as amortization of debt discount, expense and premium - net. (d) Interest on unrecognized tax benefits is not included in fixed charges. (e) PPL, the parent holding company, does not have any preferred stock outstanding; therefore, the ratio of earnings to combined fixed charges and preferred stock dividends is the same as the ratio of earnings to fixed charges.
